Citation Nr: 9911311	
Decision Date: 04/27/99    Archive Date: 05/06/99

DOCKET NO.  97-28 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to compensation and outpatient treatment for a 
service-connected dental condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to November 
1947 and from September 1950 to January 1953.  

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the August 1997 statement of the case, the RO referred to the 
issue before the Board as a dental "injury for service 
trauma (for dental treatment purposes)."  In the July 1998 
supplemental statement of the case, the RO referred to the 
issue before the Board as service connection for "loss of 
teeth due to trauma."  Based on a review of the evidence and 
the veteran's contentions, including his testimony before a 
hearing officer at the RO in December 1997, the Board 
construes the issue on appeal to be entitlement to 
compensation and outpatient treatment for a service-connected 
dental condition.  Based on the veteran's contentions, the 
arguments of his representative, and the laws and regulations 
cited by the RO within the statement of the case and 
supplemental statement of the case, the Board sees no 
prejudice in proceeding with this claim at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDING OF FACT

The claim of entitlement to compensation and outpatient 
treatment for a service-connected dental condition is not 
meritorious on its own or capable of substantiation.


CONCLUSION OF LAW

The claim for compensation and outpatient treatment for a 
service-connected dental condition is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

At the June 1946 enlistment evaluation it was noted that the 
veteran was missing 12 of his teeth, 5 on the right and 7 on 
the left.  During his active service, the veteran underwent 
extensive treatment for his preservice dental disorder.  This 
treatment included the use of partial dentures and the 
removal of additional teeth.  At his discharge evaluation in 
January 1953, it was indicated that all but four of his teeth 
were missing with one tooth having been restored.  

The discharge evaluation indicates the use a denture.  The 
veteran was discharged from active service that month.  A 
detailed review of the service medical records fails to 
indicate that any of the veteran's tooth loss or treatment 
for his preexisting dental condition was the result of trauma 
or combat in service.  

VA dental rating decisions in March 1948 and June 1950 
collectively granted service connection for VA outpatient 
dental treatment purposes for teeth numbers 3, 4, 5, 6, 11, 
12, 14, 18, 20, 26, 27, and 29.  As noted by the RO at that 
time, the upper teeth are numbered from right to left, 1 to 
16, inclusive.  The lower teeth are numbered from left to 
right, 17 to 32, inclusive.  

In January 1997, the veteran stated that due to an increase 
in severity in his service-connected dental condition he was 
seeking an increase in compensation.  At that time, the 
veteran noted that the VA Medical Center (VAMC) had given him 
a nonservice-connected VA data card, when in fact he had 
received a traumatic blow to his mouth in 1950 or 1951 while 
serving in Germany.  


In a May 1997 VA dental evaluation, the veteran reported to 
the examiner that he had lost teeth numbers 5, 6, 11, 12, 14, 
18, 20, 26, 29, 3, 4, and 27, due to a trauma approximately 
40 years earlier during his active service.  The veteran was 
diagnosed with edentulism with an ill-fitting prosthesis and 
an inability to function with the existing prostheses.  

In his July 1997 notice of disagreement, the veteran noted a 
dental trauma during his active service when hit with a large 
spanner wrench while stationed in Germany.  It was noted that 
the first accident happened in Korea between 1946 and 1947 
and the second accident occurred in Germany somewhere from 
1950 to 1953.  In his September 1997 substantive appeal, the 
veteran reiterated his previous contention.  

At a hearing held before a hearing officer at the RO in 
December 1997, the veteran again noted the two accidents 
alleged to have occurred during his active service, causing 
dental trauma.  The veteran noted severe difficulties with 
his dental problem, including difficulties with pain and 
eating.  

In a January 1998 VA dental evaluation, it was noted that the 
veteran was unable to masticate with his existing prosthesis.  
The veteran was diagnosed with edentulism, an ill-fitting 
prosthesis, and severe alveolar ridge resorption.  

At the request of the RO, the claims folder was returned to 
the VA examiner in order to obtain his opinion regarding the 
etiology of the dental disorder.  In a May 1998 medical 
report, the examiner noted that he had reviewed the veteran's 
claims folder, including his service medical records.  The 
examiner noted that teeth numbers 1, 2, 7, 8, 9, 10, 15, 16, 
17, 19, 22, and 32 were noted to be missing at the time of 
his induction into the service.  Physical examination at the 
time of induction also noted that teeth numbers 4, 13, 14, 
and 31 were present but in need of repair.  Examination had 
noted moderate to severely atrophic maxillary and mandibular 
ridges, respectively.  Ill-fitting and dysfunctional 
maxillary mandibular dentures were also reported at this 
time.  



The examiner noted the hearing officer's request for his 
comment regarding the establishment of the fracture of tooth 
7, which was apparently fractured in the service.  However, 
based on the examiner's investigation of the service medical 
records, it was his opinion that tooth number 7 was missing 
prior to the veteran's enlistment into the service. 

Criteria & Analysis

The threshold question is whether the veteran has presented 
evidence of a well-grounded claim.  The U.S. Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") has defined a well-grounded claim as a claim which 
is plausible, that is meritorious on its own, or is capable 
of substantiation.  If he has not filed such a claim, the 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The United States 
Court of Appeals for the Federal Circuit has affirmed the 
principle that if an appellant fails to submit a well-
grounded claim, VA is under no duty to assist in any further 
development of the claim.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997). 

In order for a claim to be well grounded, there must be a 
current disability which is related to an injury or disease 
which was present during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Case law provides that although 
a claim need not be conclusive to be well grounded it must be 
accompanied by evidence.  A claimant must submit some 
supporting evidence that justifies a belief by a fair and 
impartial individual that the claim is plausible.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262 (1992); Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).

Where the determinative issue involves a question of medical 
diagnosis or medical causation, competent medical evidence is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  



Where the determinative issue is a question of medical 
diagnosis or medical causation, lay assertions cannot 
constitute evidence to render a claim well grounded under 
38 U.S.C.A. § 5107(a).  If no cognizable evidence is 
submitted to support the claim, the claim cannot be well 
grounded.  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are 
satisfied.  First, there must be competent evidence of a 
current disability (a medical diagnosis).  Second, there must 
be evidence of an occurrence or aggravation of a disease or 
injury incurred in service (lay or medical evidence).  Third, 
there must be a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gobber, 10 Vet. App. 488, 
495-97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).





Service connection for treatment purposes was previously 
established for a number of the veteran's teeth.  The veteran 
now seeks both compensation and outpatient dental treatment 
for his service-connected teeth.  His claim presents the 
threshold question of whether he has met his initial burden 
of submitting evidence to show that his claim is well 
grounded, meaning plausible.  38 U.S.C.A. § 5107(a) (West 
1991); Woodson v. Brown, 8 Vet. App. 352 (1995) aff'd 87 F.3d 
1304 (Fed. Cir. 1996).  

Service connection will be granted for disease or injury of 
individual teeth and of the investing tissues when shown by 
evidence to have been incurred in or aggravated by service.  
38 C.F.R. § 3.381(a) (1998).  However, treatable carious 
teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  38 C.F.R. § 4.149 (1998).  

The threshold determination in these types of cases becomes 
whether the veteran is entitled to receive dental treatment 
from VA.  To be entitled, it is necessary that he satisfy the 
criteria of one of the various classes of eligibility which 
are discussed in 38 U.S.C.A. § 1712 (West 1991) and 38 C.F.R. 
§ 17.161 (1998).  

The record shows that dentures have replaced the teeth, and 
none of the service-connected teeth involve a dental 
condition that might be compensable under the Diagnostic 
Codes of 38 C.F.R. § 4.150.  In this regard, it is important 
to note that the veteran had lost a large portion of his 
teeth prior to entering active service.  Thus, the 
compensation aspect of the veteran's claim is not well 
grounded.  Woodson v. Brown, supra.  




As for the veteran's request for VA outpatient dental 
treatment, the Board notes the legal authority provides for 
various categories of eligibility for such treatment, as 
listed in 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161, and that 
no evidence has been presented to show eligibility under any 
category.  As noted above, the veteran's service-connected 
dental condition is considered noncompensable; thus, he is 
ineligible for Class I dental treatment (which requires a 
compensable service-connected condition).  Class II dental 
treatment is provided for noncompensable service-connected 
dental conditions, but restrictions include one-time 
treatment and timely application after service.  The veteran 
previously received such treatment and his eligibility under 
this category expired many years ago.  Class II(a) dental 
treatment is provided, without restrictions as to the number 
of treatment episodes or timely application, for a 
service-connected noncompensable dental condition due to a 
combat wound or other service trauma.  In this case, the 
veteran has contended that his dental condition is due to 
service trauma.  The veteran has provided testimony regarding 
these alleged dental traumas.  However, service medical 
records make absolutely no reference to a dental trauma.  
They instead note a preservice dental disorder which, prior 
to his acceptance into service, had caused the loss of a 
significant portion of the veteran's teeth.  Neither the 
service medical records, nor the post service medical 
records, would support a conclusion that the veteran suffered 
a service trauma.  However, even if it is assumed that a 
service trauma or traumas occurred, the veteran is not 
competent to associate his current disability with the 
alleged dental traumas.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1994).

Trauma under this category means an injury, it does not 
include work performed on teeth in service, as described 
within the veteran's service medical records.  See VAOPGCPREC 
5-97 (O.G.C. Prec. 5-97).  It is neither claimed nor shown 
that the veteran meets any of the other dental treatment 
eligibility categories as set forth in 38 U.S.C.A. § 1712 and  
38 C.F.R. § 17.161.  Under these circumstances, the claim for 
outpatient dental treatment must be denied.  See Woodson, 
supra.  

The evidence submitted by the veteran in support of his claim 
for service connection, as well as for outpatient dental 
treatment, consists entirely of his own statements.  However, 
where the determinant issue involves medical causation or a 
medical diagnosis, competent medical evidence as to the 
effect that a claim is plausible or possible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 1993.  The record does 
not reveal that the veteran or his representative possesses 
any medical expertise and they have not claimed such 
expertise.  

Thus, the veteran's lay medical assertions, as well as those 
of his representatives, to the effect that his current dental 
condition is the result of his active service, despite 
evidence of a severe post service dental disability, has no 
probative value.  See Allen v. Brown, 7 Vet. App 439 (1995).  
On the issue of medical causation, the Court has been clear 
that "[l]ay hypothesizing, particularly in the absence of 
any supporting medical authority, serves no constructive 
purpose . . . ." Hyder v. Derwinski, 1 Vet. App. 221, 225 
(1991).  The veteran's recollections of events that occurred 
over 50 years earlier are entitled to limited probative 
weight.  However, even if these recollections are assumed to 
be true, the veteran does not have the medical expertise to 
associate his alleged dramas to his current dental disorder.  
Espiritu, 2 Vet. App. at 494-5.

In Robinette v. Brown, 8 Vet. App. 69, 77 (1995), the Court 
stated that if a claim alleges the existence of medical 
evidence that, if true, would have made the claim plausible, 
VA would be under a duty under 38 U.S.C.A. § 5107(a), to 
advise the appellant to submit such evidence to complete 
their application for benefits.  The Court also held, 
however, that the obligation exists only in limited 
circumstances where the veteran has referenced other known 
and existing evidence.  See Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  In this case, neither the Board nor the RO is on 
notice of the existence of any evidence, which exists that, 
if true, would make the veteran's claim for compensation and 
outpatient dental treatment for a service-connected dental 
condition plausible.  Accordingly, the claim is denied.  

As the veteran's claim for compensation and outpatient 
treatment for a service-connected dental condition is not 
well grounded, the doctrine of reasonable doubt has not 
application to his case.


ORDER

The appellant not having submitted a well-grounded claim for 
entitlement to compensation and outpatient dental treatment 
for a service-connected dental condition, the appeal as to 
this issue is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

